Citation Nr: 0828154	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-24 462A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.   Entitlement to an effective date, earlier than May 19, 
2000, for Special Monthly Compensation under the provisions 
of 38 U.S.C.A. 1114(k) for loss of use of a creative organ.  

2.  Entitlement to a total disability rating, based on 
individual unemployability (TDIU), prior to April 12, 2002.  

3.  Entitlement to an effective date, earlier than April 12, 
2002, for a 100 percent schedular rating for the veteran's 
service-connected seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In January 2004, the RO granted Special Monthly Compensation 
(SMC) under the provisions of 38 U.S.C.A. 1114(k) for loss of 
use of a creative organ, effective May 19, 2000.  The notice 
of disagreement with the effective date was received in 
February 2004.  

In August 2004, the RO denied entitlement to a total 
disability rating, based on individual unemployability 
(TDIU).  The notice of disagreement with that decision was 
received in September 2004.  

In July 2005, the RO issued a statement of the case on the 
issues of an earlier effective date for special monthly 
compensation and entitlement to TDIU.  A timely appeal was 
received in August 2005.  In that appeal, the veteran 
requested a Board hearing.  

In October 2006, the RO granted a 100 percent schedular 
rating for the veteran's service-connected seizure disorder, 
effective April 12, 2002.  TDIU remained denied.  

A few days after the October 2006 rating decision, the 
veteran responded with a document that was, in part, a notice 
of disagreement and, in part, a written withdrawal.  He wrote 
that he was satisfied with the 100 percent increase for his 
service-connected seizure disorder and entitlement to TDIU 
(in fact, the RO had continued the denial of TDIU); however, 
the effective date was not right and should be June 16, 2002.  
In the next paragraph, he re-stated that he was not satisfied 
with the effective date for his 100 percent rating.  
"However I withdraw my claim for an earlier effective date 
for (SMC-K)."  

The RO certified only one issue for appellate consideration:  
the effective date of entitlement to SMC 'K' for loss of use 
of a creative organ.  A Board hearing was scheduled and the 
veteran notified.  He responded that he wished to withdraw 
his claim for the hearing and would not be at the hearing.  
Later that month, the veteran wrote that he had already 
withdrawn the claim scheduled for a hearing.  

The issues of entitlement to a total disability rating, based 
on individual unemployability (TDIU), prior to April 12, 
2002, and entitlement to an effective date, earlier than 
April 12, 2002, for a 100 percent schedular rating for the 
veteran's service-connected seizure disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

In October 2006, prior to the promulgation of a decision by 
the Board, the claimant withdrew in writing his appeal for an 
effective date, earlier than May 19, 2000, for Special 
Monthly Compensation under the provisions of 38 U.S.C.A. 
1114(k) for loss of use of a creative organ.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for an 
effective date, earlier than May 19, 2000, for Special 
Monthly Compensation under the provisions of 38 U.S.C.A. 
1114(k) for loss of use of a creative organ, by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn the appeal for an effective date, earlier than 
May 19, 2000, for Special Monthly Compensation under the 
provisions of 38 U.S.C.A. 1114(k) for loss of use of a 
creative organ.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration of this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of that issue and it is dismissed.


ORDER

The appeal for an effective date, earlier than May 19, 2000, 
for Special Monthly Compensation under the provisions of 
38 U.S.C.A. 1114(k) for loss of use of a creative organ is 
dismissed.


REMAND

In October 2006, the RO granted a 100 percent schedular 
rating for the veteran's service-connected seizure disorder, 
effective April 12, 2002.  Later in October 2006, the veteran 
filed a timely notice of disagreement with the effective date 
of the schedular 100 percent rating.  Review of the file does 
not disclose any further action by the RO in response to the 
veteran's notice of disagreement.  Particularly, there is no 
statement of the case (SOC).  Where a claimant files a notice 
of disagreement and the RO has not issued a SOC the issue 
must be remanded to the RO for an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

The Board notes that the award of a schedular 100 percent 
rating supersedes a TDIU rating and renders the TDIU claim 
moot.  See 38 C. F. R. 4.16 (2007).  However, the TDIU claim 
would not be moot until the 100 percent schedular rating 
became effective.  Therefore, the TDIU claim remains open 
prior to the effective date of the 100 percent schedular 
rating, currently April 12, 2002.  The Board does not find 
any withdrawal of that issue.  To the contrary, the veteran's 
October 2006 letter was quite clear that he was only 
withdrawing the claim for an earlier effective date for SMC 
and that he still wanted an earlier effective date for a 
total, 100 percent, rating.  The June 2008 responses to the 
Board are less clear, but since the effective date for SMC 
was the only issue certified to the Board, the veteran's 
request to withdraw his claim can not be construed to be 
anything beyond the effective date for SMC.  That is, it 
cannot be considered the withdrawal of the TDIU claim.  

The TDIU claim is inextricably intertwined with the claim for 
an earlier effective date for a 100 percent schedular rating.  

The issues of entitlement to a total disability rating, based 
on individual unemployability (TDIU), prior to April 12, 
2002, and entitlement to an effective date, earlier than 
April 12, 2002, for a 100 percent schedular rating for the 
veteran's service-connected seizure disorder are REMANDED for 
the following action:

1.  The agency of original jurisdiction 
(AOJ) should review the veteran's claim 
for an effective date, earlier than 
April 12, 2002, for a 100 percent 
schedular rating for the veteran's 
service-connected seizure disorder.  If 
the claim remains denied, the AOJ 
should issue a SOC covering the claim.  

The veteran is notified that the Board 
will not continue to have jurisdiction 
of the claim unless he promptly files a 
timely substantive appeal in response 
to the SOC.  

2.  The AOJ should review the veteran's 
claim for TDIU, prior to April 12, 2002, 
in light of any evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Subsequently, the 
TDIU claim should be returned to the 
Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of 
this case.  The appellant need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


